Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claims 1-15 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 

3.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10261882. Although the claims at issue are not identical, they are not patentably distinct from each other because of the claim correspondence given below:

Claim 1 of the pending application
Claims of patent
A computer implemented method, comprising: configuring a management requirement of a computer system during runtime operation of the computer system, the computing system comprising a plurality 


promoting, based on in accordance with the management requirement configuration, one of the plurality of functional units to operate as a management unit to administrate the computer system, 
The method of claim 1, wherein the promoting the functional unit to the management unit occurs dynamically during operation of the functional unit (claim 4; perform processing before promoting) promoting, based on the specified plurality of management tasks, a functional unit to operate as a management unit to administrate functional units in the plurality of functional units not promoted as a management unit, to perform the specified plurality of management tasks (the others are not promoted as management units) (claim 1)

wherein the promoting of the functional unit to the management unit comprises promoting the functional unit based on whether the functional unit is comprised in a graphics processing unit (GPU) accelerator (claim 1) wherein the virtual network path is only accessible to the promoted functional unit (claim 5)
quarantining the management unit from the functional units not promoted as the management unit via a virtual network path and a power management unit, and
and quarantining the management unit from the functional units not promoted as the management unit via a virtual network path and a power management unit, (claim 1)
administrating, at a second time instance after the first instance, by the management unit, the computer system, the administrating including at least one monitoring task for monitoring at least one of the plurality of functional units other than the functional unit promoted to operate as the management unit.
a functional unit to operate as a management unit to administrate functional units in the plurality of functional units not promoted as a management unit, to perform the specified plurality of management tasks  (claim 1)


. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dain et al (US Patent 9678802). 

For claim 1, Dain et al teach: A computer implemented method, comprising: configuring a management requirement (lines 1-15 of col 25 mention about dynamic configuration of management requirements) of a computer system during runtime operation of the computer system (360 in Fig 3 provides dynamic configuration; lines 35-55 of col 6; lines 37-57 of col 36 mention about runtime reconfiguration such as update of system topology), the computing system comprising a plurality of functional units (Fig 2 and Fig 6 show the system with plural processing nodes 220) and powered via a power source (lines 4-5 of col 30 mention about power on of the processor node), wherein each of the plurality of functional units are configured, at a first instance, to perform non-management computing tasks (lines 30-45 of col 9 and line 50, col 10 wherein the management requirement is based on one or more management tasks for administrating the computer system (lines 35-53 of col 6; lines 45-62 of col 9 mention about the management functions such as remote support center connectivity and forwarding errors; lines 15-17 of col 10 provide management functions); promoting, in accordance with the management requirement configuration, one of the plurality of functional units to operate as a management unit to administrate the computer system (Fig 4; step 420; lines 45-62 of col 9; lines 18-43 of col 11 and lines 30-51 of col 12 mention that master node is selected dynamically to perform service proxy for the various service management tasks such as sending of errors), the promoting being based on the computational capabilities of each of the plurality of functional units (lines 13-17 of col 4 mention that role assigned is a function of capabilities of the processing node; lines 45-55 of col 25)  and the promoting including providing the functional unit with a virtual network supply path (the configuration of a node as master node is depicted in step 420 of Fig 4; lines 25 to line 43 of col 11 and lines 30-50 of col 12 mention that the master node may perform management functions such as monitoring health of devices and managing sending of errors to remote support center on behalf of other nodes; therefore the master node is configured to communicate with remote support center on behalf of other nodes; this operation requires master node to be configured to have network supply path to remote center and network path to communicate with other nodes; lines 15-40 of col 7 mentions that the processor nodes include virtual server, virtual device adapter to communicate with others; therefore, quarantining the management unit from the functional units not promoted as the management unit via a virtual network path (lines 15-40 of col 7 mention about virtual resources for server; thus the master node is isolated with its own virtual resource path; lines 55-60 of col 24 mention about isolating communication path and components in the preferred configuration) and a power management unit (Fig 8 shows the power management unit; lines 28-35 of col 29; Fig 3 360), and administrating, at a second time instance after the first instance (430 in Fig 4 is the second instance for performing the management task), by the management unit, the computer system, the administrating including at least one monitoring task for monitoring at least one of the plurality of functional units other than the functional unit promoted to operate as the management unit (lines 30-43 of col 11; lines 1-6 of col 6; lines 45-62 of col 9; lines 1-10 of col 15 mention about sending notification on behalf of other nodes; monitoring health of computing devices by the service proxy node). 

For claim 2, lines 45-62 of col 9 mention that service proxy node has the connectivity for remote support center, which requires network and resource for connectivity. 

For claim 3, administering includes monitoring status (lines 30-43 of col 11; lines 1-6 of col 6; lines 45-62 of col 9; lines 1-10 of col 15 mention about sending notification on behalf of other nodes; monitoring health of computing devices by the service proxy node). 



For claim 5 and 9, in Dain et al, the management unit has sole access to remote support center (lines 55-57 of col 9) and the node has virtual resources (lines 15-40 of col 7). Therefore, the management node or master node has a virtual network path only available to the master node.   

For claims 6, 7, 10, lines 30-40 of col 14 mention about service aggregation mode where two or more nodes are selected and configured for master active nodes. 
 
For claim 8, A system, comprising:  9071240216/354,127 4a plurality of functional units (Fig 2 and Fig 6 show the system with plural processing nodes 220) powered via a power source (lines 4-5 of col 30 mention about power on of the processor node), each of the plurality of functional units being configured, at a first instance, to perform non-management computing tasks (lines 30-45 of col 9 and line 50, col 10 through line 10, col 11 mention that the processing nodes performs the data processing operation before being selected as a candidate for management role; Fig 4 step 416); wherein, in accordance with a management requirement of the system configured during runtime of the system (lines 1-15 of col 25 mention about dynamic configuration of management requirements; 360 in Fig 3 provides dynamic configuration; lines 35-55 of col 6; lines 37-57 of col 36 mention about runtime reconfiguration such as update of system topology) based on one or more management tasks for administrating the system (lines 35-53 of col 6; lines 45-62 of col 9 mention about the management functions such as remote support center connectivity and forwarding errors; lines 15-17 of col 10 provide management functions), a first functional unit is promoted by a second functional unit (lines 50-67 of col 12 mention that different node is promoted as master active node by the management program; lines 45-55 of col 7 mention that program is executed by one or more nodes) to operate as a management unit to administrate the system (Fig 4; step 420; lines 45-62 of col 9; lines 18-43 of col 11 and lines 30-51 of col 12 mention that master node is selected dynamically to perform service proxy for the various service management tasks such as sending of errors; lines 52-67 of col 12 mention about substitute master active node), the promoting being based on the computational capabilities of each of the plurality of functional units (lines 13-17 of col 4 mention that role assigned is a function of capabilities of the processing node; lines 45-55 of col 25) and the promoting including providing the functional unit with a virtual network supply path (the configuration of a node as master node is depicted in step 420 of Fig 4; lines 25 to line 43 of col 11 and lines 30-50 of col 12 mention that the master node may perform management functions such as monitoring health of devices and managing sending of errors to remote support center on behalf of other nodes; therefore the master node is configured to communicate with remote support center on behalf of other nodes; this operation requires master node to be configured to have network supply path to remote center and network path to communicate with other nodes; lines 15-40 of col 7 mentions that the processor nodes include virtual server, virtual device adapter to communicate with others; therefore, master node is configured with virtual network path to communicate , wherein, responsive to the first functional unit  being promoted, the management unit is quarantined from the plurality of functional units not promoted to the management unit via a virtual network path and a power management unit (lines 30-40 of col 7 mention about virtual device adapter for server; thus the master node is isolated with its own virtual adapter; lines 55-60 of col 24 mention about isolating communication path and components in the preferred configuration), and wherein, at a second time instance after the first instance (430 in Fig 4 is the second instance for performing the management task), the management unit administrates the system, the administrating including at least one monitoring task for monitoring at least one of the plurality of functional units other than the functional unit promoted to operate as the management unit (lines 30-43 of col 11; lines 1-6 of col 6; lines 45-62 of col 9; lines 1-10 of col 15 mention about sending notification on behalf of other nodes; monitoring health of computing devices by the service proxy node). 

For claim 11, lines 35-50 of col 37 mention that the node is a quad core processor; thus the unit is a core as it is part of the processor. 

For claim 12, lines 50-67 of col 12 mention that different node is promoted as master active node by the management program; lines 45-55 of col 7 mention that program is executed by one or more nodes. 

. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dain et al, in view of Henry (US Patent Application Publication 8972707). 

For claim 14, Dain et al teach the corresponding limitations as explained in reference to claim 1 and claim 8. Dain et al further teach dynamically change which of the CPU cores among others of the plurality of CPU cores to promote to operate as management cores, the promoting being based on the computational capabilities of the others of the plurality of CPU cores (lines 40-50 of col 37; 8 core is selected as master instead of single quad core processor). Dain et al further teaches quarantining based on isolating power network and a resource (lines 45-62 of col 9 mention that service proxy node has the connectivity for remote support center, which requires network and resource for connectivity; lines 40-do not explicitly mention about default CPU cores to operate as the management unit. Henry teaches selecting a default operating core to operate as a management core to administer the system (line 65, col 7 through line 6, col 8). 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Dain et al and Henry to include a default core as the management core, since this simplifies the operation of the system. When a core is selected as the management core as a default configuration, the selection can be performed quickly and the management tasks can begin immediately. Therefore, the default configuration can be selected by the user before being configuring the system. The default configuration can be performed using fuses as mentioned in Henry. 

For claim 15, lines 30-40 of col 7 mention about virtual device adapter for server; thus the master node is isolated with its own virtual adapter; lines 55-60 of col 24 mention about isolating communication path and components in the preferred configuration. Fig 8 shows the power management unit; lines 28-35 of col 29).


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 



Examiner disagrees.  The system of Dain provides distributed processing which operate autonomously via network (lines 30-36 of col 1). Each node has separate copy of resources (lines 15-30 of col 7). The nodes communicate via network including virtual adapter (lines 32-41 of col 7). The master active node provides remote center access to the nodes (lines 40-56 of col 18). Claim does not require any particular feature of quarantining. The master node has separate resources, separate roles and separate status in the distributed system. Therefore, the master node is quarantined and communicate with other nodes via virtual path. 

Applicant argues that Dain fails to teach the limitations “the promoting being based on the computational capabilities of each of the plurality of functional units and the promoting including providing the functional unit with a virtual network supply path”. 

Examiner disagrees. As explained above, Dain teaches the promoting being based on the computational capabilities of each of the plurality of functional units (lines 13-17 of col 4 mention that role assigned is a function of capabilities of the processing node; lines 45-55 of col 25)  and the promoting including providing the functional unit with a virtual 

Regarding claim 2, Applicant argues that Dain does not teach isolating resources of the management unit. According to applicant, the service proxy node providing connectivity to remote support center is not same as isolating a resource from a not promoted management unit. 

Examiner disagrees. Claim does not require any particular way of resource isolation. Lines 45-62 of col 9 describe that the master node communicates to remote support center on behalf of other nodes. The master node communicates with remote support center on behalf of other nodes, which requires master node to have specific resource configuration to perform the desired function. The specifically configured resource resides within master node and separate from other nodes. Thus, the resource is isolated from the other nodes as the specifically configured resource is located within the master node. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 





/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186